Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment filed on December 4, 20020 is acknowledged. Claims 1-15 are pending and subject to restriction requirement. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 1-5, and 15, drawn to A hepatitis B virus antigen, which has a sequence of at least 13 contiguous amino acids comprising amino acid Asn at positions 15, 123, and/or 320 and/or amino acid Thr at positions 156 and/or 157 in the amino acid sequence (SEQ ID NO: 14) of PreS1, PreS2, and S regions, or an amino acid sequence with an addition, deletion, and/or substitution of 1-3 amino acid residues in the sequence of at least 13 contiguous amino acids, and has an N-linked glycan attached to the amino acid Asn at positions 15, 123, and/or 320 and/or an 
Group II, claims 6-8 and 12, drawn to an anti-hepatitis B virus antigen antibody, which | specifically binds to the hepatitis B virus antigen.
Group III, claims 9-11, drawn to A nucleic acid encoding an amino acid sequence of the anti-hepatitis B virus antigen antibody according to claim 6.
Group IV, claims 13-14, drawn to A method for detecting a Dane particle of hepatitis B | virus, using the antibody according to claim 6.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is 
Sugiyama et al. (Large HBV S protein BAF36035, 2006) and Sobotta et al. (Virology, 2000, Vol. 81, p. 369-378 in IDS on 1/7/2021) teach hepatitis B virus antigen identical with present SEQ ID NO: 14 and antibodies binding to hepatitis B virus antigen (see sequence alignment below). 
Present SEQ ID NO: 14 and BAF36035
	

Score
Expect
Method
Identities
Positives
Gaps
Frame
793 bits(2047)
0.0()
Compositional matrix adjust.
400/400(100%)
400/400(100%)
0/400(0%)


Features:
Query  1    MGGWSSKPRQGMGTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANQVGA  60
            MGGWSSKPRQGMGTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANQVGA
Sbjct  1    MGGWSSKPRQGMGTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANQVGA  60

Query  61   GAFGPGFTPPHGGLLGWSPQAQGVLTTVPVAPPPASTNRQSGRQPTPISPPLRDSHPQAM  120
            GAFGPGFTPPHGGLLGWSPQAQGVLTTVPVAPPPASTNRQSGRQPTPISPPLRDSHPQAM
Sbjct  61   GAFGPGFTPPHGGLLGWSPQAQGVLTTVPVAPPPASTNRQSGRQPTPISPPLRDSHPQAM  120

Query  121  QWNSTTFHQALLDPRVRGLYLPAGGSSSGTVNPVPTTASPISSIFSRTGDPAPNMENTTS  180
            QWNSTTFHQALLDPRVRGLYLPAGGSSSGTVNPVPTTASPISSIFSRTGDPAPNMENTTS
Sbjct  121  QWNSTTFHQALLDPRVRGLYLPAGGSSSGTVNPVPTTASPISSIFSRTGDPAPNMENTTS  180

Query  181  GFLGPLLVLQAGFFLLTRILTIPQSLDSWWTSLNFLGGAPTCPGQNSQSPTSNHSPTSCP  240
            GFLGPLLVLQAGFFLLTRILTIPQSLDSWWTSLNFLGGAPTCPGQNSQSPTSNHSPTSCP
Sbjct  181  GFLGPLLVLQAGFFLLTRILTIPQSLDSWWTSLNFLGGAPTCPGQNSQSPTSNHSPTSCP  240

Query  241  PICPGYRWMCLRRFIIFLFILLLCLIFLLVLLDYQGMLPVCPLLPGTSTTSTGPCKTCTI  300
            PICPGYRWMCLRRFIIFLFILLLCLIFLLVLLDYQGMLPVCPLLPGTSTTSTGPCKTCTI
Sbjct  241  PICPGYRWMCLRRFIIFLFILLLCLIFLLVLLDYQGMLPVCPLLPGTSTTSTGPCKTCTI  300

Query  301  PAQGTSMFPSCCCTKPSDGNCTCIPIPSSWAFARFLWEWASVRFSWLSLLVPFVQWFVGL  360
            PAQGTSMFPSCCCTKPSDGNCTCIPIPSSWAFARFLWEWASVRFSWLSLLVPFVQWFVGL
Sbjct  301  PAQGTSMFPSCCCTKPSDGNCTCIPIPSSWAFARFLWEWASVRFSWLSLLVPFVQWFVGL  360

Query  361  SPTVWLSVIWMMWYWGPSLYNILSPFLPLLPIFFCLWVYI  400
            SPTVWLSVIWMMWYWGPSLYNILSPFLPLLPIFFCLWVYI
Sbjct  361  SPTVWLSVIWMMWYWGPSLYNILSPFLPLLPIFFCLWVYI  400



Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648